Citation Nr: 0533612	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for service-connected infectious diarrhea, entamoeba 
coli cysts, and gastroesophageal reflux disease.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected recurrent headaches.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) .

Procedural history

The veteran served on active duty from March 1986 to August 
1992.  

In an April 1994 RO rating decision, service connection was 
granted for recurrent headaches; a noncompensable (zero 
percent) disability rating was assigned.
In an August 1998 rating decision, service connection was 
granted for a gastrointestinal disorder; a 60 percent 
disability rating was assigned.

In a January 2004 rating decision, the RO reduced from 60 
percent to 30 percent the disability rating for the veteran's 
service-connected gastrointestinal disability, denominated as 
infectious diarrhea, entamoeba coli cysts, and 
gastroesophageal reflux disease.  The RO also confirmed and 
continued a noncompensable disability rating for the service-
connected recurrent headaches.  In February 2004, the veteran 
indicated disagreement with these denials.  A Statement of 
the Case was issued in June 2004 with reference to these two 
issues, and the veteran thereafter perfected his appeal of 
those claims by submitting a substantive appeal later that 
same month.

Clarification of issue on appeal

The veteran's claim with regard to the level of disability 
compensation awarded for his service-connected 
gastrointestinal disability has been characterized by the RO 
as a claim for an evaluation greater than the current 30 
percent disability rating.  
See the June 2004  Statement of the Case, page 13.  Upon 
review, however, the Board finds that the veteran's claim is 
more accurately characterized as one in which he is seeking 
restoration of the 60 percent rating that was reduced to 30 
percent by the RO in its January 2004 rating decision.  This 
finding is based on the fact that the veteran is not shown to 
have requested a rating greater than the 
60 percent evaluation that had been in effect.  

In August 2003, when he filed the claims that were 
adjudicated by the RO in January 2004, the veteran requested 
"[s]ervice connection for acid reflux."  
This request was for service connection for a disability that 
was, in fact, already service connected as gastroesophageal 
reflux.  The veteran's communication was thereafter deemed by 
the RO to constitute a request for increased compensation for 
the service-connected gastrointestinal disability.  However, 
there is nothing which can be read into the veteran's August 
2003 communication as requesting an increased rating.  VA's 
statutory duty to assist means that VA must liberally read 
all documents submitted to include all issues presented.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, in 
Brannon v. West, 12 Vet. App. 32 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  So it is in 
this case.  

When the assigned disability rating for the service-connected 
gastrointestinal disability was reduced by the RO to 30 
percent in January 2004, the veteran's ensuing pleadings make 
clear that he sought restoration of that 60 percent rating, 
and had not been seeking an increased rating above 60 
percent.  (See statement accompanying substantive appeal of 
June 2004, in which the issue on appeal is characterized as 
"[e]valuation of infectious diarrhea; entamoeba coli cysts; 
gastroesophageal reflux disease, which is currently 60 
percent disabling, is decreased to 30 percent effective 
November 24, 2003.")  At no time has the veteran requested a 
rating greater than 60 percent.  The Board therefore 
concludes that the question on appeal is one of restoration, 
and not increased compensation, with application of the more 
lenient laws and regulations pertinent to reductions in 
ratings.



Issues not on appeal

In the January 2004 rating decision, the RO confirmed and 
continued a previously assigned 50 percent disability rating 
for service-connected post-traumatic stress disorder (PTSD) 
and denied claims of service connection for bilateral knee 
and bilateral elbow disabilities.  The veteran did not 
indicate disagreement with any of those January 2004 denials.  
Those issues have not been developed for appellate 
consideration, and are accordingly not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA]; see also 
38 C.F.R. §§ 20.200, 20.201 (2005).


FINDINGS OF FACT

1.  In an August 1998 rating decision, service connection for 
a gastrointestinal disorder was granted and assigned a 60 
percent disability rating as of October 31, 1996.

2.  In a January 2004 rating decision, the RO reduced the 
rating for the veteran's service-connected gastrointestinal 
disorder to 30 percent, effective as of November 24, 2003.

3.  The RO's January 2004 rating decision, wherein a 60 
percent disability rating for a gastrointestinal disorder was 
reduced to 30 percent, was made without consideration of 
pertinent law and regulations.

4.  Competent clinical evidence does not demonstrate the 
occurrence of prostrating headaches occurring at least once 
every two months. 

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
recurrent headaches so as to render impractical the 
application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The January 2004 RO decision, insofar as it pertains to 
reduction of the disability rating assigned for a service-
connected gastrointestinal disorder from 60 percent to 30 
percent, is void ab initio.  38 C.F.R. §§ 3.105, 3.344 
(2005).

2.  The criteria for the award of a compensable evaluation 
for service-connected recurrent headaches are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§  4.124a, Diagnostic Code 8100 (2005).

3.  The criteria for an increased disability rating for 
service-connected recurrent headaches, on an extra-schedular 
basis, are not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of the previously assigned 
60 percent disability rating for his service-connected 
gastrointestinal disability under Diagnostic Codes 7319-7346.  
He is also seeking an increased rating for his service-
connected recurrent headaches, which is currently evaluated 
as noncompensable (zero percent disabling).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the January 2004 rating decision, and by the 
statement of the case issued in June 2004, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims. 

Crucially, a letter was sent to the veteran in September 2003 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claims, identified 
in pertinent part as claims for increased ratings.  The 
letter explained to the veteran that VA was processing his 
claims.  The letter discussed the evidentiary requirements 
pertinent to his claims, and specifically set forth the 
criteria by which increased ratings can be assigned.  

[The veteran has been apprised of VCAA notice obligations 
only with reference to his claim for an increased rating for 
service-connected recurrent headaches.  He has not been 
apprised of VCAA notice obligations as they pertain to his 
claim for restoration of a 60 percent disability rating for a 
service-connected gastrointestinal disorder.  Such 
deficiency, however, does not prejudice the veteran in view 
of the determination herein that the restoration of that 
rating is appropriate.]

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
September 2003 VCAA letter, the veteran was informed that VA 
was responsible for obtaining evidence held by a federal 
agency or department; VA would request all records held by 
federal agencies to include service medical records or other 
military records, and medical records at VA hospitals.  He 
was also informed that VA would make reasonable efforts to 
help him obtain private records or evidence necessary to 
support his claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The RO's September 2003 letter informed the veteran that he 
was to give VA enough information about his records so that 
VA could request them from the person or agency that has 
them.  He was specifically notified in this letter that 
"[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis in original.)  He was 
furnished with VA Form 21-4142, Authorization and Consent to 
Release Information.

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In the Statement of the Case he was 
advised that "VA will...request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims, and 
in particular his claim for an increased rating for service-
connected recurrent headaches.  The September 2003 letter, 
together with the January 2004 rating decision and the June 
2004 Statement of the Case, properly notified the veteran of 
the information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claim was initially adjudicated by the RO in January 2004, 
subsequent to the furnishing of VCAA notice in September 
2003.  The Board accordingly finds that there is no prejudice 
to the veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Inasmuch as there are no 
VCAA timing errors in this case, the question of potential 
prejudice that would result therefrom need not be addressed 
further.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his hearing loss claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claim.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, reports of post-service treatment.  He 
was examined by VA in November 2003, the report of which is 
associated with his claims file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He declined 
opportunities to present testimony at a personal hearing 
either at the RO or before a member of the Board.  In 
addition, he has not indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21 (2005) [application of rating schedule]; 
see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Reduction in disability ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2005).

The provisions of 38 C.F.R. § 3.344 (2005) stipulate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of 
anyone examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2005).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Therefore, re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant a reduction in 
rating.

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288,292 (1999), and cases cited therein.

Additional legal authority will be set forth where 
appropriate in the Board's discussion below.

1.  Entitlement to restoration of a 60 percent disability 
rating for service-connected infectious diarrhea, entamoeba 
coli cysts, and gastroesophageal reflux disease.

Analysis

Factual background

In an August 1998 rating decision, the RO granted service 
connection for a gastrointestinal disorder, identified as 
infectious diarrhea, entamoeba coli cysts, and 
gastroesophageal reflux disease, as of October 31, 1996, and 
assigned a 60 percent disability rating as of that date 
pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7319-7346.  
In a July 2000 rating decision, the assignment of that 60 
percent disability rating was confirmed and continued.  

The veteran underwent a VA gastrointestinal examination for 
rating purposes in November 2003.  Based on the findings 
presented in the report of that examination, the RO, in a 
January 2004 rating decision, reduced the 60 percent rating 
in effect for the veteran's gastrointestinal disorder to 30 
percent, effective as of November 24, 2003, the date of the 
VA examination.

Discussion

In connection with reduction in an assigned disability 
rating, certain procedural requirements, outlined above, must 
be followed.  In the instant case, the RO did not comply with 
the due process requirements set forth under 38 C.F.R. § 
3.105(e).  It is noted, in that regard, that the veteran had 
been rated as unemployable due to service-connected 
disabilities (TDIU) as of October 31, 1996, and that the 
reduction in rating for his gastrointestinal disorder had no 
bearing on the overall amount of VA compensation he was paid.  
The Board also notes that any failure to follow the 
procedures set forth in 38 C.F.R. § 3.105(e) resulted in no 
prejudice to the veteran, in view of the fact that the former 
rating is being restored by virtue of this decision.  

However, with respect to the criteria under 38 C.F.R. § 
3.344, the Board finds that, because the 60 percent rating in 
question had been in effect for more than five years, from 
October 31, 1996 through November 23, 2003, the provisions of 
38 C.F.R. § 3.344(a) and (b) are for application in this 
case, and a single re-examination disclosing improvement in 
the disability is not sufficient to warrant reduction in a 
rating.  See 38 C.F.R. § 3.344(c) (2005); see also Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).  In this instance, the 
rating assigned for the veteran's service-connected 
gastrointestinal disorder was clearly reduced solely on the 
findings of the November 2003 examination, without reference 
in the January 2004 rating decision to any other clinical 
findings.

The law is clear that certain procedures, set forth at 
38 C.F.R. § 3.344 and outlined above, must be followed when a 
disability rating is reduced after having been in effect for 
at least five years.  The applicable legal standard, as 
summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), 
requires that, in the case of a rating reduction, the record 
must establish that such reduction is warranted by a 
preponderance of the evidence and that the reduction was in 
compliance with 38 C.F.R. § 3.344.  The Court addressed 
circumstances in which the Board failed to consider 38 C.F.R. 
§ 3.344 when determining the propriety of a reduction in 
rating.  The Court specifically held that a Board decision 
pertaining to a reduction in rating that failed to address 38 
C.F.R. § 3.344 "abused its discretionary authority."  
See Sorakubo, 16 Vet. App. at 124.  

The Court has also held that, in circumstances in which VA 
reduces a veteran's disability rating without observing the 
applicable VA regulations, the reduction is void ab initio.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  Such is 
the case here.  

The RO's January 2004 decision, in failing to apply 38 C.F.R. 
§ 3.344 with regard to the determination that a 30 percent, 
and not a 60 percent, disability rating was warranted for the 
veteran's service-connected gastrointestinal disorder, is on 
its face void ab initio.  See also Dofflemyer v. Derwinski, 
2 Vet. App. 277, 280-82 (1992) [where Board failed to apply 
the provisions of 38 C.F.R. § 3.343(a) and 38 C.F.R. 
§ 3.344(a) when reviewing a rating reduction, the Board 
exceeded its discretionary authority; the decision is not in 
accordance with the law and, since it is unlawful, must be 
set aside].

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.  Such action is 
required in the instant case.  As explained above, the RO's 
January 2004 rating decision is void ab initio as it pertains 
to the rating assigned for a service-connected 
gastrointestinal disorder, and the 60 percent rating for that 
disorder is restored as of that date.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected recurrent headaches.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected recurrent headaches.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's recurrent headaches are currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 [migraine].  This 
diagnostic code is deemed by the Board to be the most 
appropriate, primarily because it is the only diagnostic code 
which pertains specifically to headaches.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code or codes would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used.  

Accordingly, the Board concludes that Diagnostic Code 8100 is 
the most appropriate in this case.

Diagnostic criteria

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, service-
connected headaches are rated as follows:

50%	with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability;

30%	with characteristic prostrating attacks occurring on an 
average once a month over the last several months;

10%	with characteristic prostrating attacks averaging one in 
two months over the last several months;

0%	with less frequent attacks

Discussion

As indicated above, the disability rating assigned for 
recurrent headaches is based upon both the nature and 
frequency of attacks.  The report of a November 2003 VA 
examination, which was the most recent clinical assessment of 
the veteran's disorder, shows that he complained of headaches 
that occurred once or twice weekly, and that he had a 
headache "to some degree" every day.  It was noted, on 
examination, that he was in no acute distress, that he had no 
pain on palpation of the frontal, temporal, parietal, or 
occipital lobe areas, and that cranial nerves II-XII were 
completely intact.  

In his notice of disagreement and substantive appeal, the 
veteran indicated that the examiner incorrectly recorded what 
he told him during the examination, and that he in fact 
experienced debilitating headaches once or twice weekly that 
force him to lie down for hours at a time.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

The Board has no reason to question the accuracy of the VA 
examination report.
Significantly, in the Board's estimation, the record is 
devoid of any clinical evidence that would demonstrate that 
the examiner was in error, or any other evidence that would 
warrant the Board to select the veteran's version as opposed 
to the examiner's report.  There is no clinical evidence that 
the veteran has recently experienced any prostrating 
headaches.  A summary of VA hospitalization in 1999 indicates 
diagnoses to include migraine headaches, but does not show 
that he was accorded treatment for headaches at any time 
during the 39 days he was hospitalized.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

In brief, the evidence in support of the veteran's 
contentions that he experiences prostrating headaches once or 
twice weekly consists solely of the veteran's own statements 
to that effect.  In evaluating the veteran's statements, the 
Board must take his self interest into consideration.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].   The Board believes that if 
the veteran's headaches were as severe a he contends, he 
would have sought medical attention rather than merely filing 
a claim for VA benefits.  However, as noted above there is no 
medical evidence indicating that the veteran has experienced 
severe, prostrating headaches.  The Board therefore discounts 
the veteran's descriptions of his headaches as self-serving, 
lacking credibility and probative value.  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for his service-connected recurrent headaches on a 
schedular basis.  

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

There is no evidence that the veteran has been recently 
hospitalized for treatment of his service-connected recurrent 
headaches; he has not alleged that he has required 
hospitalization for this disability, and no evidence 
indicates that any hospitalization was necessitated.  Indeed, 
as discussed above there is no evidence of recent treatment 
for headaches.  

There is also no evidence on file that this disability 
markedly interferes with employment.  While the veteran is 
deemed to be unemployable due to his service-connected 
disabilities, it must be pointed out that the medical 
evidence clearly indicates that this is due to other 
disorders, such as PTSD and a gastrointestinal disorder.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for service-connected recurrent headaches.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for service-connected headaches.  The benefit sought 
on appeal is accordingly denied.


ORDER

Restoration of a 60 percent disability rating for service-
connected infectious diarrhea, entamoeba coli cysts, and 
gastroesophageal reflux disease is granted, subject to the 
laws and regulations governing the disbursement of VA 
monetary benefits.

An increased (compensable) evaluation for service-connected 
recurrent headaches is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


